NUMBER 13-19-00460-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


JOSE ABRAHAM MOLINA A/K/A ABRAHAM
MOLINA A/K/A JOSE MOLINA,                                                   Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 103rd District Court
                        of Cameron County, Texas.


                         MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Hinojosa and Perkes
          Memorandum Opinion by Chief Justice Contreras

      Following a trial in August 2019, appellant Jose Abraham Molina a/k/a Abraham

Molina a/k/a Jose Molina was convicted of indecency with a child by contact and was

sentenced to thirteen years’ imprisonment. See TEX. PENAL CODE ANN. § 21.11(a)(1). On

appeal, he contends by four issues that the trial court erred by granting a mistrial when
the jury failed to reach a verdict after his initial trial for the offense in February 2019. We

affirm.

                                               I. BACKGROUND

          On May 23, 2018, appellant was indicted on one count of indecency with a child

by contact. See id. Jury selection took place on February 18, 2019, and testimony on

guilt/innocence was heard over the next three days. The record reflects that the jury

began deliberations at 2:21 p.m. on February 21, 2019. On February 22, 2019, the jury

sent the following note to the trial court: “What do we do if we are at a stalemate in this

deliberation?” Without objection, the trial court issued an Allen charge and instructed the

jury to continue deliberating.1 Later that day, at around 4:00 p.m., the jury sent another

note to the court stating: “After continued deliberation this jury is still deadlocked. There

are ‘strongly decideds’ on both sides—those have positively affirmed that they will NOT

change or surrender their honest conviction of guilt/innocence.” The trial court read the

note into the record and stated: “So I don’t think I have any choice but to declare a



        1
          An Allen charge is a supplemental charge that may be given to a jury that declares itself
deadlocked. See Allen v. United States, 164 U.S. 492, 501 (1896); Barnett v. State, 189 S.W.3d 272, 277
n.13 (Tex. Crim. App. 2006). The Allen charge in this case stated:
          If this jury finds itself unable to arrive at a unanimous verdict, it will be necessary for the
          Court to declare a mistrial and discharge the jury. The Indictment will still be pending, and
          it is reasonable to assume that the case will be tried again before another jury at some
          future time. Any such future jury will be empanel[]ed in the same way this jury has been
          empanel[]ed and will likely hear the same evidence which has been presented to this jury.
          The questions to be determined by that jury will be the same questions confronting you,
          and there is no reason to hope the next jury will find these questions any easier to decide
          than you have found them.
          With this additional instruction, you are requested to continue deliberations in an effort to
          arrive at a verdict that is acceptable to all members of the jury, if you can do so without
          doing violence to your conscience.
          If you fail to reach a verdict, this case may have to be tried before another jury. Then all of
          our time will have been wasted.
          Accordingly, I return you to your deliberations.


                                                        2
mistrial.” Defense counsel replied: “Yes, Your Honor.” The court then discussed potential

dates for a retrial.

       Appellant was retried between August 26 and 28, 2019. This time, the jury reached

a verdict after about six hours of deliberation. Appellant was found guilty and sentenced

as set forth above, and this appeal followed.

                                       II. DISCUSSION

A.     Applicable Law

       When a jury is unable to agree on a verdict, “the court may in its discretion

discharge it where it has been kept together for such time as to render it altogether

improbable that it can agree.” TEX. CODE CRIM. PROC. ANN. art. 36.31. If a jury is

discharged in this manner without having rendered a verdict, the code of criminal

procedure allows the cause to be tried again “at the same or another term.” Id. art. 36.33.

       But a court’s ability to conduct a re-trial under this statute is limited by the United

States and Texas Constitutions, both of which prohibit a defendant from twice being put

in jeopardy for the same offense. See U.S. CONST. amend. V, XIV; TEX. CONST. art. I,

§ 14. Jeopardy attaches once a jury is empaneled and sworn, and the defendant

possesses the right to have his guilt or innocence determined by the first trier of fact. Ex

parte Garrels, 559 S.W.3d 517, 522 (Tex. Crim. App. 2018); Torres v. State, 614 S.W.2d
436, 441 (Tex. Crim. App. 1981). Consequently, if the jury is empaneled and sworn but

later discharged without having reached a verdict, double jeopardy principles will

generally bar retrial. Brown v. State, 907 S.W.2d 835, 839 (Tex. Crim. App. 1995); see

Green v. United States, 355 U.S. 184, 188 (1957) (noting that “a defendant is placed in

jeopardy once he is put to trial before a jury so that if the jury is discharged without his



                                              3
consent he cannot be tried again”).

       Retrial is not constitutionally barred, however, if the defendant consents to a retrial,

or if some form of “manifest necessity” mandates a retrial. Garrels, 559 S.W.3d at 522;

Torres, 614 S.W.2d at 441; see Oregon v. Kennedy, 456 U.S. 667, 683 (1982) (Stevens,

J., concurring) (observing the general rule that “the defendant’s motion for, or consent to,

a mistrial removes any double jeopardy bar to reprosecution”); United States v. Perez, 22
U.S. 579, 580 (1824) (“[T]he law has invested Courts of justice with the authority to

discharge a jury from giving any verdict, whenever, in their opinion, taking all the

circumstances into consideration, there is a manifest necessity for the act, or the ends of

public justice would otherwise be defeated.”). “Manifest necessity exists when the

circumstances render it impossible to arrive at a fair verdict, when it is impossible to

continue with trial, or when the verdict would be automatically reversed on appeal

because of trial error.” Hill v. State, 90 S.W.3d 308, 313 (Tex. Crim. App. 2002) (citing

Brown, 907 S.W.2d at 839).

       A trial court’s discretion to grant a mistrial based on manifest necessity is limited

to “very extraordinary and striking circumstances.” Id. That said, “great deference” is given

to a manifest necessity finding when based on the trial court’s belief that the jury is unable

to reach a verdict. Arizona v. Washington, 434 U.S. 497, 509–10 (1978) (noting that a

deadlocked jury has “long [been] considered the classic basis for a proper mistrial”); see

Tibbs v. Florida, 457 U.S. 31, 42 (1982) (“A deadlocked jury, we consistently have

recognized, does not result in an acquittal barring retrial under the Double Jeopardy

Clause.”).




                                              4
B.     Analysis

       By his four issues on appeal, appellant contends: (1) the granting of a mistrial sua

sponte was error; (2) the trial court made no explicit finding of “manifest necessity”; (3)

the jury was given insufficient time to deliberate; (4) appellant’s failure to timely object to

the mistrial does not bar his claim; and (5) the doctrine allowing a mistrial based on

“manifest necessity” should be “revisited and rejected.”

       In response, the State alleges in part that the issues have not been preserved for

review because appellant did not object below to the granting of a mistrial. We agree that

appellant’s issues have not been preserved. Not only did appellant fail to object to the

mistrial at the time it was ordered, he also failed to object to the retrial—on double

jeopardy or any other grounds—at any time, including in this appeal.

       Appellant’s arguments focus on the notion that there was no “manifest necessity”

to grant a mistrial in February 2019, despite the fact that the jury deliberated for at least

seven hours, was given an Allen charge, and twice reported that it was deadlocked. But

appellant does not explicitly address whether he consented to the mistrial or the

subsequent retrial. See Garrels, 559 S.W.3d at 522. A defendant who does not object to

a declaration of mistrial, despite an adequate opportunity to do so, may impliedly consent

to the mistrial and thereby waive any complaint on appeal. Id.; Torres, 614 S.W.2d at 441.

Consent to a mistrial need not be express but “may be implied from the totality of

circumstances attendant to a declaration of mistrial.” Torres, 614 S.W.2d at 441 (citing

United States v. Gori, 367 U.S. 364, 369 (1961)); Garner v. State, 858 S.W.2d 656, 658

(Tex. App.—Fort Worth 1993, pet. ref’d).

       Citing Garrels, appellant contends generally that “[a] defendant does not agree by



                                              5
his silence.”2 However, Garrels merely clarified that a defendant’s failure to object to

mistrial alone is not enough to establish the defendant’s consent—instead, consent must

“appear in the record as a deliberate ‘relinquishment’ on the defendant’s part . . . if it is to

be relied upon as a reason to allow the State to re-prosecute” the defendant. 559 S.W.3d

at 523; see id. at 525 (finding no consent where “the only fact that the State marshaled in

support of the conclusion that Garrels had impliedly consented to the mistrial was the lack

of an objection on the record”).

        As in Garrels, the particular error that appellant alleges and seeks to redress here

is not the mistrial order itself—rather, it is the trial court allowing his reprosecution to

proceed in purported violation of his double jeopardy rights. See id. But in Garrels, the

defendant filed an application for writ of habeas corpus before her retrial, thereby alerting

the trial court to her specific complaint and preserving the issue for appeal after her

eventual conviction. Id.; see TEX. R. APP. P. 33.1(a)(1). Appellant, on the other hand, has

done nothing of the sort. He did not object to the mistrial when it was ordered—instead,

his counsel stated “Yes, Your Honor.” He did not file a special plea alleging that he was

already prosecuted for the charged offense and that the former prosecution was

improperly terminated. See TEX. CODE CRIM. PROC. ANN. art. 27.05(3); Torres, 614 S.W.2d

at 441 (noting that “appellant filed a special plea of former jeopardy that was overruled by

the court”). He did not alert the trial court to his complaint by any pleading or motion,

written or oral, either before, during, or after his retrial.

        Considering the totality of the circumstances, we cannot say that appellant’s issues


        2
           By his fourth issue, appellant baldly contends that his failure to object to the mistrial does not bar
his complaint on appeal. However, aside from the general claim that “[a] defendant does not agree by his
silence,” appellant’s briefing as to this issue concerns only whether he suffered harm as a result of the
mistrial, not whether he consented to the mistrial.


                                                       6
concerning the propriety of the mistrial have been preserved. Instead, appellant failed to

object to the mistrial or retrial despite being afforded an adequate opportunity to do so.

See Garrels, 559 S.W.3d at 522. The “deliberate relinquishment” of his right to object to

the mistrial or the retrial is firmly established in the record. See id. at 523; Torres, 614
S.W.2d at 441; see also Fuller v. State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008)

(noting that “even constitutional error . . . may be forfeited if the appellant failed to object”

in the trial court).3 Accordingly, we overrule appellant’s issues.

                                             III. CONCLUSION

        The trial court’s judgment is affirmed.

                                                                            DORI CONTRERAS
                                                                            Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of December, 2020.




        3
          We note that, because of the “fundamental nature” of double jeopardy protections, a double
jeopardy claim may be raised for the first time on appeal if: (1) “the undisputed facts show the double
jeopardy violation is clearly apparent on the face of the record”; and (2) “enforcement of the usual rules of
procedural default serves no legitimate state interest.” Langs v. State, 183 S.W.3d 680, 687 (Tex. Crim.
App. 2006). Appellant does not argue that these prongs have been met. In any event, in light of our
conclusion that appellant consented to the mistrial, there is no double jeopardy violation clearly apparent
on the face of the record. See Oregon v. Kennedy, 456 U.S. 667, 683 (1982) (Stevens, J., concurring)
(“[T]he defendant’s motion for, or consent to, a mistrial removes any double jeopardy bar to reprosecution.”).


                                                      7